Title: From Alexander Hamilton to James McHenry, 10 March 1799
From: Hamilton, Alexander
To: McHenry, James



Private
New York March 10. 1799
Dr Sir

Ought it not to be a rule to forward from your department to the Major Generals, as they are passed, copies of all laws respecting the military establishment? At any rate you will oblige me by sending those of the session just finished.
I observe in the 5 § of the Recruiting Instructions, filled up in Manuscript, the term of inlistment is five years. The law for augmenting the army § 2 directs the inlistment to be “for and during the continuance of the existing differences between the Ustates & the French Republic.” If there be any thing varying this, it has escaped me. Will you inform me? This inquiry is suggested by a new revision of the recruiting instructions.
As it may yet take time to prepare for me a complete list of the Officers of the army, I should be glad to have one of the field Officers only, with a note of the stations or destinations to which they have been assigned. I want much to place them over the detached posts & to concenter the direction.
I observe the XIII § of the Recruiting Instructions authorises the appointment of certain Courts Martial. Where is the power for this Regulation?
Sometime since I requested you to send me the organisation of the Officers as reported by the Commander in Chief. You replied that no such document had come to you. I imagine that I must not have expressed myself clearly for I well remember that the document, which I mean, was made out in Mr Lear’s hand writing for the purpose of being sent by you. It was an arrangement or distribution of the Officers who were nominated into Regiments batalions and Companies, assigning to each company, by their names, its proper complement of Officers.
It appears to me very important that the Regimental Pay Masters & Quarter Masters should be designated without delay. They are the proper organs through which all issues of monies & supplies ought to pass. If I remember rightly, in the late war, the Qr. Master & Adjutant were appointed by the Commander of the Regiment— the Paymaster was designated by the Officers of each Regiment. What has been the practice lately? Whatever be the mode I wish very much to be instructed to have the thing done.
Will it not be adviseable speedily to direct the field Officers of each Regiment to report for the consideration of the President an arrangement of the relative rank of their Officers in the Regiment? This will not work any inconvenience as to the corps, of which the Officers have not yet been appointed. And its being done will facilitate future operations.
Yrs. very truly

A Hamilton
Js. McHenry Esq

